Opinion issued March 10, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00683-CV
                            ———————————
                        YAZID MALIK BEY, Appellant
                                         V.
                           QUEST IRA INC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1139364


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final judgment signed on September 9,

2019. Appellant’s brief was originally due on October 31, 2019. On November 4,

2019, we issued a notice advising appellant that unless his brief was filed within ten

days, we might dismiss the appeal for want of prosecution. The notice sent to
appellant at his last known address was returned undeliverable. Appellant has neither

timely filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the

appellate court may dismiss for want of prosecution for failure to file appellant’s

brief).

          Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                            2